DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 09/20/2021 where claims 1-19 are pending. 

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 09/20/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 09/20/2021. These drawing are acceptable.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Regarding claim 1 of the application 17/478,971, is rejected on the ground of nonstatutory obviousness-type double patent as being unpatentable over claims 1  of US Patent 11,128,431 B2 of  application 16/067,762

Independent claim 1 of 17/478,971
Independent claim 1of  US 11,128,431 B2
1. An apparatus comprising: circuitry configured to perform radio communication; 5transmit to an external apparatus through the radio communication control information regarding a resource to be used in the radio communication; 

select a filter from a plurality of filter candidates, wherein each of the plurality of filter candidates comprises a subcarrier bandwidth and a symbol 10length;

 


and wherein the control information is transmitted to the external apparatus as part of a Radio Resource Control (RRC) signaling, and the control information is used by the external apparatus to set the width of the guard band.
1. An apparatus comprising: circuitry configured to perform radio communication; 
transmit to an external apparatus through the radio communication control information regarding a resource to be used in the radio communication; 

select a filter from a plurality of filter candidates based on information received from the external apparatus, wherein the plurality of filter candidates are stored in a memory of the apparatus and each of the plurality of filter candidates comprises a subcarrier bandwidth and a symbol length; 

and limit a width of a guard band in a frequency band of the resource by applying the filter to the resource, 
wherein the control information is transmitted to the external apparatus as part of a Radio Resource Control (RRC) signaling, and the control information is used by the external apparatus to set the width of the guard band.
2. The apparatus according to claim 1, wherein the circuitry is further configured to determine an application unit to limit with the resource as a minimum unit and performs control such that information regarding the application unit is transmitted to the external apparatus through the radio 20communication as the control information regarding the resource.
2. The apparatus according to claim 1, wherein the circuitry is further configured to determine an application unit to limit with the resource as a minimum unit and performs control such that information regarding the application unit is transmitted to the external apparatus through the radio communication as the control information regarding the resource.
3. The apparatus according to claim 2, wherein the application unit is determined on a basis of a number of resources in at least one of a frequency direction and a time direction.
3. The apparatus according to claim 2, wherein the application unit is determined on a basis of a number of resources in at least one of a frequency direction and a time direction.
4. The apparatus according to claim 1, comprising: a storage unit configured to store the control information, wherein the circuitry is further configured to perform control such that the control information stored in the storage unit is transmitted to the external apparatus 30through the radio communication.
5. The apparatus according to claim 1, comprising: a storage unit configured to store the control information, wherein the circuitry is further configured to perform control such that the control information stored in the storage unit is transmitted to the external apparatus through the radio communication.
5. The apparatus according to claim 1, wherein the circuitry is further configured to determine the resource to limit on a basis of a predetermined condition.
6. The apparatus according to claim 1, wherein the circuitry is further configured to determine the resource to limit on a basis of a predetermined condition.
6. The apparatus according to claim 5, wherein the circuitry is further configured to determine the resource from a plurality of preset candidates on the basis of the predetermined condition, or after receiving a request for the resource from the external apparatus, or in accordance with at least one of feedback from the external apparatus on a 10communication quality, a retransmission request from the external apparatus, position information of the external apparatus, and a request for a communication quality from the external apparatus.
7. The apparatus according to claim 6, wherein the circuitry is further configured to determine the resource from a plurality of preset candidates on the basis of the predetermined condition, or after receiving a request for the resource from the external apparatus, or in accordance with at least one of feedback from the external apparatus on a communication quality, a retransmission request from the external apparatus, position information of the external apparatus, and a request for a communication quality from the external apparatus.
7. The apparatus according to claim 1, wherein the circuitry is 15further configured to perform control such that information regarding a timing at which the resource which is limited is switched is transmitted to the external apparatus through the radio communication.
8. The apparatus according to claim 1, wherein the circuitry is further configured to perform control such that information regarding a timing at which the resource which is limited is switched is transmitted to the external apparatus through the radio communication.
8. The apparatus according to claim 1, wherein the circuitry is 20further configured to determine an application unit which is limited from a plurality of preset candidates on the basis of the predetermined condition, or after receiving a request for the application unit which is limited from the external apparatus, or in accordance with at least one of feedback from the external apparatus on a 25communication quality, a retransmission request from the external apparatus, position information of the external apparatus, and a request for a communication quality from the external apparatus.
9. The apparatus according to claim 1, wherein the circuitry is further configured to determine an application unit which is limited from a plurality of preset candidates on the basis of the predetermined condition, or after receiving a request for the application, unit which is limited from the external apparatus, or in accordance with at least one of feedback from the external apparatus on a communication quality, a retransmission request from the external apparatus, position information of the external apparatus, and a request for a communication quality from the external apparatus.
9. The apparatus according to claim 2, wherein the circuitry is 30further configured to perform control such that information is transmitted to the 57Attorney Docket No. 11209USO2CON external apparatus through the radio communication regarding a timing at which the application unit is switched.
8. The apparatus according to claim 1, wherein the circuitry is further configured to perform control such that information regarding a timing at which the resource which is limited is switched is transmitted to the external apparatus through the radio communication.
10. An apparatus comprising: 5circuitry configured to perform radio communication; acquire control information regarding a resource to be used in the radio communication from an external apparatus through the radio communication; 10select a filter from a plurality of filter candidates wherein each of the plurality of filter candidates comprises a subcarrier bandwidth and a symbol length; and wherein the control information is acquired from the external apparatus as part of a Radio Resource Control (RRC) signaling, and the 15control information is used by the apparatus to set the width of the guard band.
14. An apparatus comprising: circuitry configured to perform radio communication; acquire control information regarding a resource to be used in the radio communication from an external apparatus through the radio communication; select a filter from a plurality of filter candidates based on information received from the external apparatus, wherein the plurality of filter candidates are stored in a memory of the apparatus and each of the plurality of filter candidates comprises a subcarrier bandwidth and a symbol length; and limit a width of a guard band in a frequency band of the resource by applying the filter to the resource, wherein the control information is acquired from the external apparatus as part of a Radio Resource Control (RRC) signaling, and the control information is used by the apparatus to set the width of the guard band.
11. The apparatus according to claim 10, wherein the circuitry is further configured to: 20perform control such that a request for switching of the resource which is limited is transmitted to the external apparatus through the radio communication in accordance with a predetermined condition.
15. The apparatus according to claim 14, wherein the circuitry is further configured to: perform control such that a request for switching of the resource which is limited is transmitted to the external apparatus through the radio communication in accordance with a predetermined condition.
12. The apparatus according to claim 11, wherein the circuitry 25is further configured to perform control such that the request is transmitted to the external apparatus through the radio communication in accordance with a quality of the radio communication.
16. The apparatus according to claim 15, wherein the circuitry is further configured to perform control such that the request is transmitted to the external apparatus through the radio communication in accordance with a quality of the radio communication.
13. The apparatus according to claim 11, wherein the circuitry 30is further configured to perform control such that the request is transmitted to the 58Attorney Docket No. 11209USO2CON external apparatus through the radio communication in accordance with a decoding result of data received from the external apparatus through the radio communication.
17. The apparatus according to claim 15; wherein the circuitry is further configured to perform control such that the request is transmitted to the external apparatus through the radio communication in accordance with a decoding result of data received from the external apparatus through the radio communication.
14. An apparatus comprising: 5circuitry configured to perform radio communication; and perform control such that, on a basis of control information regarding a resource to which a filter is applied for limiting a width of a guard band in a frequency band to be used in the radio communication, the filter is applied to 10transmission data and the transmission data to which the filter has been applied is transmitted to an external apparatus through the radio communication, wherein the control information is received from the external apparatus as part of a Radio Resource Control (RRC) signaling, and the 15control information is used by the apparatus to set the width of the guard band, wherein the filter is selected by the external apparatus from a plurality of filter candidates based on information received from the apparatus, and wherein the plurality of filter candidates are stored in a memory and 20each of the plurality of filter candidates comprises a subcarrier bandwidth and a symbol length.
18. An apparatus comprising: circuitry configured to perform radio communication; and perform control such that, on a basis of control information regarding a resource to which a filter is applied for limiting a width of a guard band in a frequency band to be used in the radio communication, the filter is applied to transmission data and the transmission data to which the filter has been applied is transmitted to an external apparatus through the radio communication, wherein the control information is received from the external apparatus as part of a Radio Resource Control (RRC) signaling, and the control information is used by the apparatus to set the width of the guard band, wherein the filter is selected by the external apparatus from a plurality of filter candidates based on information received from the apparatus, and wherein the plurality of filter candidates are stored in a memory and each of the plurality of filter candidates comprises a subcarrier bandwidth and a symbol length.
15. A method comprising: performing radio communication; 25acquiring, by a processor, control information regarding a resource to be used in the radio communication from an external apparatus through the radio communication; selecting a filter from a plurality of filter candidates, wherein each of the plurality of filter candidates comprises a subcarrier bandwidth and a 30symbol length; and 59Attorney Docket No. 11209USO2CON limiting a width of a guard band in a frequency band of the resource by applying the filter to the resource, wherein the control information is transmitted to the external apparatus as part of a Radio Resource Control (RRC) signaling, and the 5control information is used by the external apparatus to set the width of the guard band.
19. A method comprising: performing radio communication; acquiring, by a processor, control information regarding a resource to be used in the radio communication from an external apparatus through the radio communication; selecting a filter from a plurality of filter candidates based on information received from the external apparatus, wherein the plurality of filter candidates are stored in a memory and each of the plurality of filter candidates comprises a subcarrier bandwidth and a symbol length; and limiting a width of a guard band in a frequency band of the resource by applying the filter to the resource, wherein the control information is transmitted to the external apparatus as part of a Radio Resource Control (RRC) signaling, and the control information is used by the external apparatus to set the width of the guard band.
16. The apparatus according to claim 1, wherein the circuitry is further configured to determine the resource to limit from a plurality of preset 10candidates on the basis of a predetermined condition.
10. The apparatus according to claim 1, wherein the circuitry is further configured to determine the resource to limit from a plurality of preset candidates on the basis of a predetermined condition.
17. The apparatus according to claim 1, wherein the information comprises a request from the external apparatus to switch the filter to a different one of the plurality of filter candidates.
11. The apparatus according to claim 1, wherein the information comprises a request from the external apparatus to switch the filter to a different one of the plurality of filter candidates.
18. The apparatus according to claim 1, wherein the information comprises feedback from the external apparatus on a communication quality.
12. The apparatus according to claim 1, wherein the information comprises feedback from the external apparatus on a communication quality.
19. The apparatus according to claim 1, wherein each of the plurality of filter candidates further comprises a type, a bandwidth, and an application unit.
13. The apparatus according to claim 1, wherein each of the plurality of filter candidates further comprises a type, a bandwidth, and an application unit.


Claims 1-19 are rejected as per claim limitation of U.S. Patent 11,128,431. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is rejected over claim 1 of U.S. Patent 11,128,431
Claim 2 is rejected over claim 2 of U.S. Patent 11,128,431
Claim 3 is rejected over claim 3 of U.S. Patent 11,128,431
Claim 4 is rejected over claim 5 of U.S. Patent 11,128,431
Claim 5 is rejected over claim 6 of U.S. Patent 11,128,431
Claim 6 is rejected over claim 7 of U.S. Patent 11,128,431
Claim7 is rejected over claim 8 of U.S. Patent 11,128,431
Claim 8 is rejected over claim 9 of U.S. Patent 11,128,431
Claim 9 is rejected over claim 8 of U.S. Patent 11,128,431
Claim 10 is rejected over claim 14 of U.S. Patent 11,128,431
Claim 11 is rejected over claim 15 of U.S. Patent 11,128,431
Claim 12 is rejected over claim 16 of U.S. Patent 11,128,431
Claim 13 is rejected over claim 17 of U.S. Patent 11,128,431
Claim 14 is rejected over claim 18 of U.S. Patent 11,128,431
Claim 15 is rejected over claim 19 of U.S. Patent 11,128,431
Claim 16 is rejected over claim 10 of U.S. Patent 11,128,431
Claim 17 is rejected over claim 11 of U.S. Patent 11,128,431
Claim 18 is rejected over claim 12 of U.S. Patent 11,128,431
Claim 19 is rejected over claim 13 of U.S. Patent 11,128,431

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,10, 12, 13  14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US Pub: 20120263047) hereinafter Love and further in view of Roh (US Pub: 20130064282 A1) hereinafter Roh

As to claim 1 Love teaches an apparatus comprising: circuitry configured to perform radio communication; ([0031] Fig. 1, base station inherently includes a radio unit, processor  to communicate with UE)
5transmit to an external apparatus through the radio communication control information regarding a resource to be used in the radio communication; ([0058] Fig. 1, base station, transmit to UE using a bitmap bandwidth of a frequency span directly to a UE using dedicated radio resource control (RRC) signaling; using an indicator in  scheduling grants to set the transmission bandwidth within the transmission bandwidth i.e., resources configuration of the uplink and downlink channels)
select a filter from a plurality of filter candidates, ([0010]  a base station configured to implement the techniques determine guard band for a frequency channel used for transmissions from the base station to a mobile device based at least in part on the roll-off or filter type of a filter of base station i.e., select a filter)
and wherein the control information is transmitted to the external apparatus as part of a Radio Resource Control (RRC) signaling, ([0058] Fig. 1, base station, transmit to UE using a bitmap bandwidth of a frequency span directly to a UE using dedicated radio resource control (RRC) signaling)
and the control information is used by the external apparatus to set the width of the guard band(Love [0058] [0061]  Fig. 1, Fig. 4b,   transmission bandwidth that is used to allocate subcarriers in at least one of the uplink channel and the downlink channel will be reduced to create the effective guard band 418, bandwidth used to create the effective guard band 418 is determined from the control region of the subframe based on that received uplink scheduling grant in the previous subframe n-4 426 for the uplink channel 112 and the allocation of a frequency span for the downlink channel 404 in a downlink scheduling grant.)
Love does not teach wherein each of the plurality of filter candidates comprises a subcarrier bandwidth and a symbol 10length;
Roh teaches wherein each of the plurality of filter candidates comprises a subcarrier bandwidth and a symbol 10length; ([0017]-[0021] Fig. 1, equalizer implements M: symbol  block length (in symbols), sk: frequency-domain component (on subcarrier  k) of the transmit symbol, bandwidth expansion factor (or roll off factor) of the pulse-shaping filter RRC filter)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Love with the teachings of Roh because Love teaches that frequency response of the composite channel between the transmit symbol  generator and the equalizer input, including the transmit filters,  channel  and the receive filter would provide a filtered output, the filtered output including colored noise. (Roh [abstract])
Claims 10, 14 and 15 is/are interpreted and rejected for the same reasons as set forth in claim 1. 

As to claim 2.the combination of Love and Roh specifically Love teaches  wherein the circuitry is further configured to determine an application unit to limit ([0074] Fig. 1, Fig. 4B, Fig. 5, subframe 426, which includes the indicator to adjust the transmission bandwidth/limit, is communicated 506 between the network equipment 110 and the user equipment 102).
 with the resource as a minimum unit ([0060] Fig. 4b, transmission bandwidth configuration used by the PDCCH 408 can range in extent from a minimum, (e.g., 6 RBs in case of LTE)  
 and performs control such that information regarding the application unit is transmitted to the external apparatus through the radio 20communication as the control information regarding the resource.  ([0071] Fig. 5, In response to the determination that interference will occur in the subsequent frame, the network equipment can adjust 504 the transmission bandwidth configurations that is used to determine the allocation of subcarriers for one or both of the uplink channels and downlink channels in subframe 424)

As to claim 3 the combination of Love and Roh specifically Love teaches  wherein the application unit is determined on a basis of a number of resources in at least one of a frequency direction and a time direction.  (Love [0060] [0067]   if the downlink system bandwidth is 5 MHz the total maximum number of allocable resource blocks in a subframe i.e., the frequency extent of the transmission bandwidth configuration which is given in RBs for LTE may be only 25 ,since only 90% of the 5 MHz system bandwidth i.e., 4.5 MHz is allocable as RBs with the rest used for guard band)
As to claim 12 the combination of Love and Roh specifically Love teaches wherein the circuitry 25is further configured to perform control such that the request is transmitted to the external apparatus through the radio communication in accordance with a quality of the radio communication. ( [0059] [0060] Fig. 4B, PDCCH 408 in previous subframe uses a first transmission bandwidth configuration that in general occupies a preferred portion of the channel for the purpose of minimizing interference /quality to an adjacent channel with a transmission bandwidth configuration used for uplink transmissions).
Ass to claim 13  the combination of Love and Roh specifically Love teaches wherein the circuitry 30is further configured to perform control such that the request is transmitted to the 58Attorney Docket No. 11209USO2CON external apparatus through the radio communication  ( [0059] [0060] Fig. 4B, PDCCH 408 in previous subframe uses a first transmission bandwidth configuration that in general occupies a preferred portion of the channel for the purpose of minimizing interference /quality to an adjacent channel with a transmission bandwidth configuration used for uplink transmissions).
in accordance with a decoding result of data received from the external apparatus through the radio communication.  ([0041] a UE decodes  a PDCCH, it must apply the appropriate RNTI in the form of a mask to the PDCCH CRC for successful PDCCH decoding to occur,  it uses the control information from the decoded  PDCCH to determine, for example, the resource allocation, hybrid-ARQ information, and power control information for the corresponding scheduled downlink data transmission)

Claims 4, 5, 6, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Love, Roh and further in view of Kawamura et al.  (US Pub: US 20100290544 A1) hereinafter Kawa
As to claim 4 the combination of Love and Roh does not teaches  comprising: a storage unit configured to store the control information, wherein the circuitry is further configured to perform control such that the control information stored in the storage unit is transmitted to the external apparatus 30through the radio communication.  
Kawa teaches comprising: a storage unit configured to store the control information, wherein the circuitry is further configured to perform control such that the control information stored in the storage unit is transmitted to the external apparatus 30through the radio communication ([0007] [019] a base station stores correspondence relationship between radio parameters including a bandwidth, a modulation scheme and a channel coding rate of an uplink and filter parameters including at least a roll-off factor of a band limitation filter and radio parameters and filter parameters are determined for each mobile station based on the correspondence relationship according to channel state of the uplink, and they are transmitted to a mobile station)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Kawamura with the teachings of Love, Roh because Kawamura teaches that determining radio parameters and filter parameters for each mobile station based on the correspondence relationship would allow to report  radio parameters and filter parameters suitable for actual channel state to the mobile station, so that transmission efficiency of the uplink improves and system capacity can be increased. (Kawamura [0019])

As to claim 5 the combination of Love and Roh does not teach wherein the circuitry is further configured to determine the resource to limit on a basis of a predetermined condition.  
Kawa teaches teach wherein the circuitry is further configured to determine the resource to limit on a basis of a predetermined condition. ( [0040][0041] [0043]  FIG. 5, Fig. 7,  shows the correspondence relationships as a table format, three MCSs are prepared for a transmission bandwidth BW1, and a proper roll-off factor .alpha. and a passbandwidth N are associated with each of the MCSs, the table is generated beforehand  in consideration of transmission bandwidth and information of MCS used by simultaneously connecting users,  a roll-off factor and a number of subcarriers/resources are set together, the number of subcarriers occupied band after filtering/applied filtering)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Kawamura with the teachings of Love, Roh because Kawamura teaches that determining radio parameters and filter parameters for each mobile station based on the correspondence relationship would allow to report  radio parameters and filter parameters suitable for actual channel state to the mobile station, so that transmission efficiency of the uplink improves and system capacity can be increased. (Kawamura [0019])
5 
As to claim 6 the combination of Love and Roh does not teach wherein the circuitry is further configured to determine the resource from a plurality of preset candidates on the basis of the predetermined condition, or after receiving a request for the resource from the external apparatus, or in accordance with at least one of feedback from the external apparatus on a 10communication quality, a retransmission request from the external apparatus, position information of the external apparatus, and a request for a communication quality from the external apparatus.  
Kawa teaches wherein the circuitry is further configured to determine the resource from a plurality of preset candidates on the basis of the predetermined condition, 
or after receiving a request for the resource from the external apparatus, ([0040][0041] [0043]  FIG. 5, Fig. 7,  shows the correspondence relationships as a table format, three MCSs are prepared for a transmission bandwidth BW1, and a proper roll-off factor .alpha. and a passbandwidth N are associated with each of the MCSs, the table is generated beforehand  in consideration of transmission bandwidth/predetermined  condition,  and information of MCS used by simultaneously connecting users,  a roll-off factor and a number of subcarriers/resources are set together, the number of subcarriers occupied band after filtering/applied filtering)
or in accordance with at least one of feedback from the external apparatus on a 10communication quality, a retransmission request from the external apparatus, position information of the external apparatus, and a request for a communication quality from the external apparatus.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Kawamura with the teachings of Love, Roh because Kawamura teaches that determining radio parameters and filter parameters for each mobile station based on the correspondence relationship would allow to report  radio parameters and filter parameters suitable for actual channel state to the mobile station, so that transmission efficiency of the uplink improves and system capacity can be increased. (Kawamura [0019])
Claims 8 and 16 is/are interpreted and rejected for the same reasons as set forth in claim 6. 

Claims 7, 9,  11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii,  Love, Roh  and further in view of Lee et al. (US Pub: 20180091346 A1) hereinafter Lee

As to claim 7 the combination of Love and Roh does not teach wherein the circuitry is 15further configured to perform control such that information regarding a timing at which the resource which is limited is switched is transmitted to the external apparatus through the radio communication.  (Lee [0058][0070] Fig. 4, Fig. 6, Fig. 7, Table 2, , the receiving side needs the number of subcarriers belonging to the subband and information on the applied filter, is intended to allow the receiving side to know an exact position of a starting point (timing) of an Fast Fourier Transform FFT window to detect the transmission signal, a look-up table, which includes coefficient and length information of an available filter, is shared between the transmitting side and the receiving side and the transmitting side notifies the receiving side of a corresponding filter index only)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lee with teaching of Ishii, Love and Roh  because Lee teaches that transmitting a look up table with coefficient and length information of an available filter would allow the receiving side to know an exact position of a starting point of an FFT window to detect the transmission signal thus reducing interference in another adjacent subband (Lee [0039] [0070])


As to claim 9 the combination of Love and Roh does not teach wherein the circuitry is 30further configured to perform control such that information is transmitted to the 57Attorney Docket No. 11209USO2CON external apparatus through the radio communication regarding a timing at which the application unit is switched.  
Lee teaches wherein the circuitry is 30further configured to perform control such that information is transmitted to the 57Attorney Docket No. 11209USO2CON external apparatus through the radio communication regarding a timing at which the application unit is switched.  ([0058][0070] Fig. 4, Fig. 6, Fig. 7, Table 2, , the receiving side needs the number of subcarriers belonging to the subband and information on the applied filter, is intended to allow the receiving side to know an exact position of a starting point (timing) of an Fast Fourier Transform FFT window to detect the transmission signal, a look-up table, which includes coefficient and length information of an available filter, is shared between the transmitting side and the receiving side and the transmitting side notifies the receiving side of a corresponding filter index only)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lee with teaching of Ishii, Love and Roh  because Lee teaches that transmitting a look up table with coefficient and length information of an available filter would allow the receiving side to know an exact position of a starting point of an FFT window to detect the transmission signal thus reducing interference in another adjacent subband (Lee [0039] [0070])

As to claim 11 the combination of Love and Roh does not teach wherein the circuitry is further configured to: 20perform control such that a request for switching of the resource which is limited is transmitted to the external apparatus through the radio communication in accordance with a predetermined condition.  
Lee  teaches wherein the circuitry is further configured to: 20perform control such that a request for switching of the resource which is limited is transmitted to the external apparatus through the radio communication in accordance with a predetermined condition.  (Lee [0058][0070] Fig. 4, Fig. 6, Fig. 7, Table 2,, the receiving side needs the number of subcarriers belonging to the subband and information on the applied filter, is intended to allow the receiving side to know an exact position of a starting point (timing) of an Fast Fourier Transform FFT window to detect the transmission signal, a look-up table, which includes coefficient and length information of an available filter, is shared between the transmitting side and the receiving side and the transmitting side notifies the receiving side of a corresponding filter index only)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lee with teaching of Ishii, Love and Roh  because Lee teaches that transmitting a look up table with coefficient and length information of an available filter would allow the receiving side to know an exact position of a starting point of an FFT window to detect the transmission signal thus reducing interference in another adjacent subband (Lee [0039] [0070])
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Love, Roh and further in view of Olsen et al. (Us Pub: 20150092677 A1) hereinafter Olsen 

As to claim 17 the combination of Love and Roh does not teach wherein the information comprises a request from the external apparatus to switch the filter to a different one of the plurality of filter candidates.  
Olsen teaches wherein the information comprises a request from the external apparatus to switch the filter to a different one of the plurality of filter candidates.   ([0021] [0022] Fig. 1, mobile device 104 provide an indication of the type or roll-off of its radio filter B 114 to the base station 108, upon receiving the indication/information, because the roll-off or filter type of radio filter B 114 may differ from that of radio filter A 112, the guard band  134 may be larger or smaller than the guard band 124; radio filter A 112 may have a sharper roll-off than radio filter B 114, and based on that sharper roll-off the base station may determine a smaller guard band 124 for the mobile device 120)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Olsen with the teachings of Love and Roh because Olsen  teaches that  selects a subcarrier for transmissions from the base station to a mobile device based at least in part on the determined guard band for the frequency channel would allow base stations not to use or assign carriers or subcarriers in the guardbands, therefore even when a mobile device or base station has a poor roll-off, no adjacent channel interference will occur. (Olsen [0002])
As to claim 18 the combination of Love and Roh does not teach wherein the information comprises feedback from the external apparatus on a communication quality.  ( [0059] [0060] Fig. 4B, PDCCH 408 in previous subframe uses a first transmission bandwidth configuration that in general occupies a preferred portion of the channel for the purpose of minimizing interference /quality to an adjacent channel with a transmission bandwidth configuration used for uplink transmissions).

As to claim 2019 the combination of Love and Roh specifically Love teaches  and an application unit. ([0074] Fig. 1, Fig. 4B, Fig. 5, subframe 426, which includes the indicator to adjust the transmission bandwidth/limit, is communicated 506 between the network equipment 110 and the user equipment 102).
The combination of Love and Roh does not teach  wherein each of the plurality of filter candidates further comprises a type, a bandwidth,
Olsen teaches wherein each of the plurality of filter candidates further comprises a type, a bandwidth, ([0010] a guard band for a frequency channel based at least in part on a roll-off of a filter or a type of filter)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Olsen with the teachings of Love and Roh because Olsen  teaches that  selects a subcarrier for transmissions from the base station to a mobile device based at least in part on the determined guard band for the frequency channel would allow base stations not to use or assign carriers or subcarriers in the guardbands, therefore even when a mobile device or base station has a poor roll-off, no adjacent channel interference will occur. (Olsen [0002])

Conclusion
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abdoli et al. [US 20150349996 A1] Method for transmitting data in data band and guard band allocated to data band to mitigate interference with other data bands, involves transmitting generated first waveform and generated second waveform in data band and guard band.
Abdoli et al. [US 20150229502 A1] Method for increasing band utilization by network component, involves transmitting modulated symbols for secondary communication within guard band at network component.
Rao et al. [US 20140192848 A1] Device for sending inter-carrier interference coefficient information at band edge of orthogonal frequency-division multiplexing symbol, has transmission module transmitting symbol with information in band edge after application of window
Abdoli et al. [US 20150229502 A1] Method for increasing band utilization by network component, involves transmitting modulated symbols for secondary communication within guard band at network component

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ATIQUE AHMED/Primary Examiner, Art Unit 2413